DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 14 – 15, 17, & 24. Claims 1 – 13 & 39 were previously cancelled. Claims 28 – 38 were previously withdrawn from consideration. Claims 14 – 27 & 40 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 – 27 & 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 14, Applicant’s most recent amendment “the refractive index of the first dielectric layer is less than the refractive index of any other layer in the dielectric stack” does not comply with the written description requirement. Applicant has directed the Examiner to Table 3 of their specification (shown below) as support for this amendment, wherein layer 8 of SiO2 in direct contact with the substrate is the “first layer.” However, as can be seen, there are multiple layers of SiO2 in the dielectric stack (layers 2, 3, & 6). The reflective index of the first layer (labeled as layer 8) is not lower than the second, third, and sixth layers. Applicant does not provide an example in which a single layer in the dielectric stack has a reflective index lower than all the other layers in said stack. Therefore, Applicant’s claim 14 contains new matter.

    PNG
    media_image1.png
    261
    623
    media_image1.png
    Greyscale

Claims 2 – 27 & 40 are dependent on claim 14 and therefore are also rejected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14 – 19 & 21 – 27 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2014/0016201 A1).
Lee et al. teach touch screens for electronic devices (a cover substrate disposed over the display), such as cell phones, music players, eBook readers, electronic notepads, airport check-in machines, and computer monitors (paragraph [0003]), comprising a glass substrate, optical (anti-reflective) coating comprising a stack of alternating high refractive layers (Applicant’s “UV light-absorbing layer”) and low refractive layers (Applicant’s “dielectric layer”) (paragraphs [0040-0046]) (claims 14 & 17).  Furthermore, the optical coating comprises at least one material/layer to provide a specified optical function.  In other words, at least one high refractive index layer (ultraviolet absorbing layer) and at least one low refractive index layer (paragraph [0042]).  In other words, the stack must contain one or more of each type of layer (claim 16).
Each high refractive layer has a thickness of 5 – 200 nm (paragraph [0076]) (claim 14). The high refractive index (RI) material, which is in the range of 1.7 – 3.0, is composed of TiO2, Ta2O5, or Nb2O5 (Table 2 & paragraph [0042]) (Applicant’s “ultraviolet light-absorbing layer”) (claims 14, 15, & 21).  The low refractive index material (360), such as SiO2 (RI = 1.48), MgF2 (RI = 1.377), YF3 (RI = 1.56 – 1.65), YbF3 (RI = 1.53 – 1.57) (paragraph [0042]).  For example, a single embodiment may 2 (RI = 1.48) capping layer (paragraph [0008]) and a separate low refractive index layer within the stack composed of MgF2 (RI = 1.377) (paragraph [0042]) (claims 14 & 15).  The outermost layer is a capping layer of SiO2.  The optical coating may have thickness of 100 – 2000 nm, depending on the intended use of the coated article (paragraph [0075]).  The capping layer has a thickness of 20 – 200 nm (paragraph [0075]).  As such, the total thickness of the stack is between 120 nm – 2200 nm, which is within Applicant’s claimed range of about 10 nm to about 200 nm (claim 17) or about 10 nm to about 5000 nm (claim 22).
Lee et al. teach the high refractive index layer material, Nb2O5 (350) and the low refractive index layer (SiO2) are the same material as used by Applicant as the UV light-absorbing element and dielectric material, respectively.  Additionally, Lee et al. teach the high and low refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm (claims 14, 17, & 26 – 27), an extinction coefficient (k) of ≤ 5 x 10-4 at wavelengths from about 380 nm to about 700 nm (claim 18), an extinction coefficient (k) of ≤ 5 x 10-4 at wavelengths greater than 700 nm (claim 19), a maximum indentation hardness of about 50 nm or greater (claims 23 – 24).  
(claim 23), as well as the same a* perimeter color shift and a b* parameter color shift of <~4 upon exposure to visible light at a normal incidence angle (claim 25).

Claim(s) 20 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/015959 A1), as evidenced by Encyclopaedia Britannica.
Lee et al. teach exemplary glass substrates include soda lime glass (paragraph [0044]).  According to Encyclopaedia Britannica, soda lime glass is composed of silicon dioxide, aluminum oxide, soda (sodium oxide), and calcium oxide.

Claim(s) 14 – 15, 17 – 19, & 21 – 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (US 2001/0002295 A1).
Anderson et al. teach glazings used as protective glass for objects such as panels, display windows, display cases, computer screens, etc. (paragraph [0042]), which comprises a glass substrate (1).  An antireflection coating (6), is deposited on the glass, comprises a high refractive index shielding layer, such as silicon nitride (Si3N4), SiOxNy, Nb2O5 (paragraphs [0019], [0029], & [0031]) (Applicant’s “ultraviolet light-(claims 14 & 17).  The dielectric stack includes high refractive index layers, such as SnO2, Nb2O5, Bi2O3, WO, Ta2O5, ZrO2, ZnO, SnO2 (paragraphs [0018] & [0022] – [0024]) (claim 21), and low refractive index layers of different materials, such as SiO2 or fluorine doped aluminum oxide (Al2O3:F) (paragraphs [0015] & [0017]).  In at least one embodiment, one low index layer is pure silica (RI = 1.48) and the last layer is a low index silicon-aluminum oxide mixture layer (RI greater than 1.48 and less than 1.65) (paragraph [0040]) (claims 14 & 15).
  The laminate (article) has a colorimetry a* of at most 2, particularly at most 1.4 (paragraph [0034]) (claim 25).  The shielding layer (“light-absorbing element”) has a thickness of 40 – 70 nm (paragraph [0017]), the high refractive index layers of the dielectric stack (e.g. Nb2O5) has a thickness of 245 – 290 nm (paragraph [0020]) and the low refractive index layers of the dielectric stack have a thickness of 120 – 150 nm (paragraph [0020]).  The thickness of the shielding layer and dielectric stack may vary.  Specific examples include 205 – 220 nm (Table 2), 195 – 305 nm (Table 5), 180 – 205 nm (Table 6), which are within Applicant’s claimed range of about 10 – 200 nm (claims 14 & 77), to about 10 – 5000 nm (claim 22).
Anderson et al. teach the high refractive index layer material, Nb2O5, is the same material as used by Applicant as the UV light-absorbing element of the claims.  Additionally, Anderson et al. teach the layers are deposited by sputtering (paragraphs [0053] – [0054] & [0056]), which is also taught by Applicant as an optional method of depositing the layers of their article (see specification, paragraph [0060]).  Therefore, it (claims 14 & 17), and more preferably greater than 75% (claim 26), and more preferably greater than 90% at wavelengths from about 100 nm to about 380 nm (claim 27),  an extinction coefficient (k) of 5 x 10-4 at wavelengths from about 400 nm to about 700 nm (claim 18), an extinction coefficient (k) of 5 x 10-4 at wavelengths greater than 700 nm (claim 19), a maximum indentation hardness (claim 24).  Additionally, Lee et al. teach the dielectric layer is composed of the same alternating high RI and low RI materials of the same thickness as disclosed in Applicant’s specification (see Applicant’s Table 3 & claims discussed above).  Therefore, the UV light-resistant article taught by Anderson et al. would encompass similar properties as claimed by Applicant, such as a hardness of ≥8 GPa, as measured by Berkovich Indenter Hardness Test (claim 23).

Fig. 1 (Anderson et al.):

    PNG
    media_image2.png
    443
    559
    media_image2.png
    Greyscale

Claim(s) 20 is rejected under 35 U.S.C. 103 as obvious over Anderson et al. (US 2001/0002295 A1), as evidenced by Encyclopaedia Britannica.
Anderson et al. teach the glass substrate is a clear soda-lime-silica glass (paragraph [0057]).  According to Encyclopaedia Britannica, soda lime glass is composed of silicon dioxide, aluminum oxide, soda (sodium oxide), and calcium oxide.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. or Anderson et al., as applied to claim 14 above, and further in view of Kiple et al. (US 2013/0318766 A1).
Lee et al. teach a glass screen (cover) substrate disposed over the display of an electronic device, as discussed above for claim 14.  Anderson et al. teach the glazing is 
Neither Lee et al. or Anderson et al. teach the other components of the electronic (optical) device.
Kiple et al. teach an electronic (optical) device (10), such as a cellular telephone (paragraphs [0021] & [0026]), comprising a housing (16) having front, back, and side surfaces, electrical components (paragraph [0023]) provided inside the housing, a display (14) at or adjacent the front surface of the housing, and a cover glass substrate (14) disposed over the display (paragraph [0027] & Fig. 1).

    PNG
    media_image3.png
    378
    419
    media_image3.png
    Greyscale

Therefore, based on the teachings of Kiple et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date that the components of an electronic (optical) device, such as the electronic devices taught by Grossman et al., Lee et al., or Anderson et al., would include additional components, such as electronic components within a housing having front, back, and side surfaces, and a .

Response to Arguments
Applicant argues, “The Examiner objected to claim 14 as containing an informality. Applicant respectfully submits that the amendment to claim 14 obviates the objection” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 14, the objection of claim 14 has been withdrawn. 

Applicant argues, “The Examiner has rejected claims 17 and 24 under 35 U.S.C. § 112(b) as being indefinite. Applicant respectfully submits that the amendments to claim 17 and 24 obviate the indefiniteness rejections” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claims 17 & 24, the rejections of claims 17 & 24 under 35 U.S.C. § 112 (b) have been withdrawn. 

Applicant argues, “Lee does not render obvious amended independent claim 14. For example, Lee does not disclose, teach or suggest an article wherein ‘the refractive index of the first dielectric layer is less than the refractive index of any other layer in the dielectric stack, and the first dielectric layer is disposed on the first primary surface of the substrate,’ as recited in amended claim 14.
“Lee discloses a dielectric stack including alternating high refractive index and low refractive index layers. In all examples disclosed by Lee, the high refractive index 2O5) is disposed on the surface of the substrate. See e.g., Lee at Example 1 and Table 2. Thus, Lee does not disclose a dielectric stack where the layer with the lowest refractive index is disposed on a surface of the substrate. As a result, Lee does not render obvious amended independent claim 14” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed for claim 15, Lee et al. teach a dielectric layer of SiO2 and a dielectric layer MgF2, one of which has a refractive index is less than the other. Additionally, Lee et al. teach the ultraviolet light absorbing layers, each of which are also dielectric and have refractive indices greater than silicon dioxide.
Further, the dielectric stack is disposed on a surface of the substrate. Therefore, each of the dielectric layers within the stack are also disposed on the surface of the substrate. Nothing in the claim prevents there from being an intervening layer between the first dielectric layer and the surface.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a dielectric stack where the layer with the lowest refractive index is in direct contact with the first primary surface of the substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues, “Encyclopaedia Britannica and Kiple do not remedy the differences between Lee and amended independent claim 14, nor were they cited in the Office Action for this purpose” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “Anderson does not anticipate or render obvious amended independent claim 14. For example, Anderson does not disclose, teach, or suggest an article wherein ‘the refractive index of the first dielectric layer is less than the refractive index of any other layer in the dielectric stack, and the first dielectric layer is disposed on the first primary surface of the substrate’ as recited in amended independent claim 14.
“Anderson discloses an antireflection coating for glass objects. The coating disclosed by Anderson includes layers with low indexes of refraction and layers with high indexes of refraction. See Anderson at ¶ [0015]. The antireflection coatings are disclosed to preferably have a first layer (the layer disposed on the substrate surface) with a high refractive index. See Anderson at ¶ [0018]. Anderson does disclose that the shielding layer therein may be a low refractive index layer, and that it is beneficial to have the shielding layer be the closest low refractive index layer to the glass surface. See Anderson at ¶ [0017]. However, Anderson discloses that a high index layer must be placed between the low index shielding layer and the glass substrate surface. See Anderson at ¶ [0018]. In sum, Anderson teaches that the layer disposed on the substrate surface is a high index layer. Thus, Anderson does not disclose a dielectric 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The points made by the Examiner above regarding Lee et al. also apply to Anderson. Applicant is directed to the discussion above.

Applicant argues, “Encyclopaedia Britannica and Kiple do not remedy the differences between Anderson and amended independent claim 14, nor were they cited in the Office Action for this purpose” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781